Citation Nr: 0002622	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-39 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for the residuals of a 
right pneumothorax.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1973.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of a October 1995 rating decision 
of the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In an informal hearing presentation, the veteran's 
representative has raised the issue of service connection for 
an abnormality of the cervical spine, at C-2.  That issue has 
not been developed for appellate review and is referred to 
the RO for initial consideration.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).


FINDING OF FACT

The residuals of a pneumothorax of the right lung are 
currently asymptomatic, without relation to symptomatology of 
the veteran's currently demonstrated chronic obstructive 
pulmonary disorder.  


CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of a 
right pneumothorax have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6814 (1995); 
38 C.F.R. § 4.97, Code 6843 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

Service connection for the residuals of a pneumothorax was 
granted by the RO in a July 1990 rating decision, and a 
noncompensable evaluation was assigned.  During the course of 
the present appeal, the regulations utilized to evaluate this 
disorder were revised on October 7, 1996.  Compare 
38 C.F.R. § 4.97, Diagnostic Code 6814 (1995), with 
38 C.F.R. § 4.97, Code 6843 (1999).  Where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the 
veteran's service-connected disorder will be evaluated under 
both the former and revised regulations.  

An examination was conducted by VA in February 1995.  At that 
time, it was noted that the veteran complained of shortness 
of breath at times, even at rest.  The dyspnea was aggravated 
by exertion.  He stated that he had intermittent pain and 
sharp pain in the right upper back that was unrelated to 
position or activity.  He had a daily cough that was 
sometimes productive.  He had no history of asthma, but 
smoked a half-pack of cigarettes per day.  The veteran could 
not tell how far he could walk before getting short of breath 
because his ability to walk was restricted by back pain.  
Objectively, diminished breath sounds were reported, that 
were equal, bilaterally.  He had slight expiratory wheezing 
with forced expiration.  The veteran had a dry cough that was 
noted several times during the examination.  There was no 
evidence of cor pulmonale and no asthma.  Cyanosis and 
clubbing were not found.  There was no evidence of dyspnea at 
rest.  A chest x-ray study was normal.  The diagnosis was 
status post pneumothorax to the right lung, with clinical 
evidence of chronic obstructive pulmonary disease, as 
evidenced by the bilateral diminished breath sounds and 
slight expiratory wheezing.  

At a VA examination conducted in May 1995, the veteran 
complained of increased shortness of breath and of mid 
sternal and right-sided chest pain.  The pain was worse with 
deep inspiration.  Objectively, he had a low raspy voice.  
The veteran noted that this was the third day that this had 
occurred and that he thought he had a cold.  He stated that 
he had increased shortness of breath over this time.  Lungs 
were clear to auscultation, with no evidence of cor 
pulmonale.  The veteran denied asthmatic attacks, and there 
was no cyanosis or clubbing.  He did have a productive cough.  
The diagnoses were status post right pneumothorax; increased 
shortness of breath; low, raspy voice; and productive cough.  
The results of a Gallium 67 study, performed to rule out 
pulmonary fibrosis in April 1995, were normal.  Pulmonary 
function studies performed in May 1995 were interpreted as 
showing a mild restrictive disorder.  

A VA examination was conducted in October 1998, for the 
purpose of determining whether the veteran's current 
respiratory complaints were related to the service-connected 
residuals of a pneumothorax.  The examiner reviewed all of 
the veteran's medical records, performed a physical 
examination, and reviewed pulmonary function studies that 
were performed in connection with the current examination.  
The examiner concluded that the veteran had chronic 
obstructive pulmonary disorder that was most likely secondary 
to cigarette smoking.  It was considered unlikely that the 
veteran's current chronic obstructive pulmonary disorder was 
related to the service-connected right pneumothorax and that 
the right pneumothorax did not make any significant 
contribution to the veteran's current respiratory problems.  
In an addendum written after additional chest x-ray and 
pulmonary function studies were performed, the examiner 
stated that it was highly unlikely that the veteran's current 
symptomatology was in any way related to the pneumothorax 
that occurred during service.  

The veteran's service-connected residuals of spontaneous 
pneumothorax are currently assigned a noncompensable rating.  
Under both the old rating criteria (Diagnostic Code 6814) and 
the new rating criteria (Diagnostic Code 6843), spontaneous 
pneumothorax is evaluated as 100 percent disabling for six 
months, and residuals are thereafter rated as analogous to 
bronchial asthma under Diagnostic Code 6602.  As there is no 
evidence that the veteran has experienced spontaneous 
pneumothorax since the time of service, the appropriate 
matter for consideration is evaluation of any residuals 
thereof which are currently manifested, by analogy to 
Diagnostic Code 6602.
Under the previous regulations, an evaluation of 10 percent 
disabling was warranted for bronchial asthma of mild 
severity, manifested by paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1995).  In 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  Id.  The revised regulations contemplate the 
assignment of a 10 percent rating when the Forced Expiratory 
Volume in one second (FEV-1) is 71 to 80-percent predicted, 
or; FEV-1/FVC of 71 to 80 percent, or; there is intermittent 
inhalation or oral bronchodilator therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999).  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  Id.  

In the instant case, the veteran's current respiratory 
symptomatology has been associated to his nonservice-
connected chronic obstructive pulmonary disorder.  The 
veteran has no history of asthma and any shortness of breath 
that is a result of the pneumothorax for which service 
connection is currently in effect.  Under these 
circumstances, a compensable rating is not warranted and the 
claim must be denied.  


ORDER

A compensable evaluation for the residuals of a right 
pneumothorax is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

